internal_revenue_service department of the treasury index number washington dc number release date ein person to contact telephone number refer reply to cc ebeo - plr-122467-98 date date sponsor plan state this responds to your letter of date regarding the continued qualification of the sponsor’s plan under sec_457 of the internal_revenue_code the sponsor is a municipal corporation and a political_subdivision established under the state constitution to provide an integrated sewer system for the area under the plan a participant may elect to defer compensation that would have been received for services rendered to sponsor in any taxable_year until death separation_from_service with sponsor or until the occurrence of an unforeseeable_emergency or if the value of the participant’s book account does not exceed dollar_figure and the participant has not contributed to the plan within the last two years sponsor represents that its plan has not adopted any provision permitting a loan to be made to its participants or their beneficiaries from its assets the participant’s election to defer compensation under the plan must be filed at least thirty days prior to the beginning of the quarter in which his or her salary reduction agreement becomes effective a participant’s_compensation can be deferred into his her sec_457 plan account only if he or she had executed an agreement to defer such compensation prior to the month in which it was earned the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the plr-122467-98 participant’s last three taxable years ending before he attains normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations of sec_457 including the sec_457 coordinated deferral provision sponsor also represents that only the distribution options provided in the plan documents will be offered to and used by its participants and beneficiaries with certain limitations a participant may elect the manner in which his deferred amounts will be distributed the election generally must be made prior to the date any such payment must commence to the participant if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in the plan the plan also includes a provision permitting a one-time additional election by a participant to further defer commencement of his distributions under the plan after the first permissible payout date if distribution from his account has not already commenced the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code amounts of compensation deferred under the plan are invested in a_trust fund which states that all amounts invested therein are held for the exclusive benefit of the participants and their beneficiaries also all amounts deferred under the plan must be transferred to that trust fund within an administratively reasonable_time period the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to attachment garnishment transfer or execution the internal_revenue_service had previously issued rulings that the plan met the requirements of sec_457 of the code the sponsor has since made several modifications to the plan including the changes necessary to comply with the new sec_457 exclusive_benefit_requirement enacted by the small_business jobs protection act sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible sec_457 plan must meet the distribution_requirements of sec_457 plr-122467-98 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ sec_457 provides that a participant is not required to include in gross_income any portion of the entire amount payable to such participant solely due to the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under sections and of the small_business job protection act of and complies with all requirements applicable to such plan effective for the plan_year beginning on date amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to an employee or beneficiary in accordance with the terms of the plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above if the plan is significantly modified this ruling will not necessarily remain applicable if the plan adopts provisions permitting loans to its participants or their beneficiaries from its assets this ruling will no longer be effective this ruling is directed only to sponsor and applies only to the plan submitted on date plr-122467-98 as revised by the amendment submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
